              IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

                                         )
UNITED STATES OF AMERICA                 )
                                         )
v.                                       ) CRIMINAL NO. 15-CR-00268-001
                                         )
WILLIAM LEROY PADGETT                    )
                                         )

                                      ORDER

      This matter is before the Court on Defendant’s motion to seal case (Doc. 49).

Defendant requests that the court seal his case from any public access and prevent

access to his case from electronic law libraries. For the reasons explained below, the

Court finds that the motion should be denied.

      Court proceedings generally are not confidential, and while a court may order

confidentiality and seal part of a record for cause, the presumption favors open

evidence and proceedings. Nixon v. Warner Communications, Inc., 435 U.S. 589,

597-99 (1978). As the Eleventh Circuit has stated:

      We have discretion to determine which portions of the record should be
      placed under seal, but our discretion is guided by the presumption of
      public access to judicial documents. “What transpires in the court room
      is public property,” Craig v. Harney, 331 U.S. 367, 374, 67 S.Ct. 1249,
      1254, 91 L.Ed. 1546 (1947), and both judicial proceedings and judicial
      records are presumptively available to the public, Chicago Tribune Co.
      v. Bridgestone/Firestone, Inc., 263 F.3d 1304, 1311 (11th Cir.2001). As
      Judge Easterbrook has explained, “Judges deliberate in private but
      issue public decisions after public arguments based on public records....
      Any step that withdraws an element of the judicial process from public
      view makes the ensuing decision look more like fiat and requires
      rigorous justification.” Hicklin Eng'g, L.C. v. Bartell, 439 F.3d 346, 348
      (7th Cir.2006).



                                          1
      The right of the public to access judicial records is grounded in the
      common-law right of access. The Supreme Court has explained that
      there exists “a general right to inspect and copy public records and
      documents, including judicial records and documents,” but that this
      common-law “right to inspect and copy judicial records is not absolute.”
      Nixon v. Warner Commc'ns, Inc., 435 U.S. 589, 597, 598, 98 S.Ct. 1306,
      1312, 55 L.Ed.2d 570 (1978) (internal footnote omitted). Courts have
      discretion to determine which portions of the record, if any, should
      remain under seal, and this discretion is “to be exercised in light of the
      relevant facts and circumstances of the particular case.” Id. at 599, 98
      S.Ct. at 1312–13.
      To determine the scope of the common-law right of access, which
      applies in both criminal and civil proceedings, we “traditionally
      distinguish between those items which may properly be considered
      public or judicial records and those that may not; the media and public
      presumptively have access to the former, but not to the latter.” Chicago
      Tribune, 263 F.3d at 1311. We have explained that, at least in the
      context of civil proceedings, the decision to seal the entire record of the
      case—including the pleadings, docket entries, orders, affidavits, and
      hearing transcripts—must be “necessitated by a compelling
      governmental interest [ ] and [be] narrowly tailored to that interest.”
      Id. (quoting Wilson v. Am. Motors Corp., 759 F.2d 1568, 1571 (11th
      Cir.1985)). When a party seeks to seal only particular documents
      within the record, our task is only “to balance the competing interests
      of the parties.” Id. at 1312. “Our case law lists several relevant factors
      to consider, including ‘whether the records are sought for such
      illegitimate purposes as to promote public scandal or gain unfair
      commercial advantage, [and] whether access is likely to promote public
      understanding of historically significant events.’ ” F.T.C. v. AbbVie
      Prods. LLC, 713 F.3d 54, 62 (11th Cir.2013) (quoting Newman v.
      Graddick, 696 F.2d 796, 803 (11th Cir.1983)). The contours of this
      common-law right have been explored primarily in the context of
      criminal and civil matters, but these principles, coupled with the
      presumption that judicial records should be available to the public,
      govern our decision in this immigration case too.


Perez–Guerrero v. U.S. Attorney General, 717 F.3d 1224, 1235–36 (11th Cir. 2013).

      Defendant has offered no basis for sealing all or part of this case and thus

offers no reason that overcomes the presumption of public access to judicial

documents. Accordingly, applying the principles explained above by the Eleventh


                                          2
Circuit, this Court finds that the file should not be sealed. Defendant’s motion to

seal (Doc. 49), is hereby DENIED.

      DONE and ORDERED this 13th day of March, 2020.

                                 /s/ Callie V. S. Granade
                                 SENIOR UNITED STATES DISTRICT JUDGE




                                          3
